DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status

This action is responsive to papers filed 03/08/2021.
Claim 10 has been amended. Claims 30-32 have been newly added and claims 16, 18, and 25 have been newly canceled.
Claims 8-15, 17, 19-21, 23, 24, and 26-32 are currently pending.
Claims 8, 9, 14, 15, 17, 19, 20, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2017.
Claims 10-13, 21, 24 and 26-32 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10-13, 21, 24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al (US 2007/0207540-previously cited) in view of Leik et al (Hypertension 2004-previously cited), Sevrain (US 2009/0068097-newly cited) and 

Amended claim 10 is now drawn to a production method for an elastic 3D tissue comprising:
providing a suspension of differentiated smooth muscle cells that have been prepared by seeding and culturing cultured smooth muscle cells, the differentiated smooth muscle cells having a contractile phenotype, and then
forming a plurality of layers of the differentiated smooth muscle cells by seeding differentiated smooth muscle cells from the suspension and culturing the seeded cells with an extracellular matrix interposed between adjacent layers of the differentiated cells, so as to obtain the elastic three-dimensional tissue.
Claim 11 is drawn to the production method of claim 10, wherein the differentiated smooth muscle cells are prepared from undifferentiated smooth muscle cells selected from a group consisting of smooth muscle progenitor cells, smooth muscle cells of a synthetic type, smooth muscle cells of a fetal stage, and smooth muscle cells of an infancy stage, 


Claim 12 is drawn to the production method of claim 11, wherein the undifferentiated smooth muscle cells are smooth muscle cells of a fetal stage or an infancy stage.
Claim 13 is now drawn to the production method of claim 10, wherein the forming of the plurality of layers comprises alternately forming a cell layer of the differentiated smooth muscle cells by seeding and then culturing the differentiated smooth muscle cells and forming a layer containing the extracellular matrix component or layering differentiated smooth muscle cells coated with the extracellular matrix component.
Claim 21 is drawn to the production method of claim 10, wherein the differentiated smooth muscle cells are prepared by: 
culturing undifferentiated smooth muscle cells to a substantially 100% confluent state and further culturing the cultured smooth muscle cells after the cultured smooth muscle cells have reached the substantially 100% confluent state.

Claim 24 is drawn to the production method of claim 11, wherein after further culturing the smooth muscle cells in the substantially 100% confluent state, the method comprises dissociating the smooth muscle cells to recover them, and wherein the of smooth muscle cells comprises layering the recovered smooth muscle cells, with the extracellular matrix component interposed therebetween, and then culturing the layered smooth muscle cells.
Regarding claims 10, 11, 12, 13, 21, 24 and 26-32, Akashi ‘540 teach a production method for a three-dimensional tissue by layering smooth muscle cells with extracellular matrix layers (page 8 Examples 4 and 5, para 85-93). Akashi ‘540 teach using human umbilical artery smooth muscle cells (fetal to infancy stage)(page 8 Examples 4 and 5, para 85, para 93). An intervening ECM is formed by the combination of a first substance and a second substance (page 2 para 13) wherein the combination can be elastin and polylysine (page 3 para 33, page 10, claims 4 and 19). The tissue appears to be self-supporting as it does not rely on anything but the cells and the ECM for support.
Akashi ‘540 are silent with regard to the differentiation state of the seeded smooth muscle cells and whether they have been previously cultured.
Leik teach that a readily available source of normal human arterial smooth muscle cells would be useful for experimental studies (page 837, column 1). Leik culture smooth muscle cells obtained from placental chorionic plate arteries (PASM) to 100% confluence wherein they are then purified for further use such as trypsinization or passaging (further culture) or freezing according to standard protocols (dissociation of cells) (page 837, Methods to page 837, column 1 and Figure 1). Leik teach that these SMCs are an alternative to donor or commercially available arterial smooth muscle cells and have the advantage of being from a source of tissue, placenta, which is readily available and inexpensive and beneficial for in vitro studies (page 840, Perspectives). 
Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically elastin. These fibers can stretch up to 1.5 times their length and snap back to their original length when relaxed (page 3 para 46).
One of ordinary skill in the art would have been motivated to use the differentiated human smooth muscle cells of Leik obtained from a fetal/infancy source and a dissociated 100% confluent state in the method of Akashi ‘540 because Leik suggest that there is a need for human smooth muscle cells for experimental studies. Leik also teach that these SMCs are an alternative to donor or commercially available arterial smooth muscle cells and have the advantage of being from a source of tissue, placenta, which is readily available and inexpensive and beneficial for in vitro studies (page 840, Perspectives). One of ordinary skill in the art would have expected the smooth muscle cells of Leik to have the normal elasticity of normal smooth muscle cells (as described by Sevrain above) because Leik indicate that their technique provides a simple method to obtain normal human arterial smooth muscle cells for in vitro studies (abstract, page 837, column 1, page 840, Perspectives). One of ordinary skill in the art would have had a reasonable expectation of success because Akashi ‘540 teach that they use human umbilical artery smooth muscle cells (fetal to infancy stage)(page 8 Examples 4 and 5, para 85, para 93) which are also obtained from a placenta for seeding in their layers and Akashi also indicate that extra elastin can be added to the tissue structure as well which would have provided extra elastic fibers which could enhance the elasticity of the tissue.
.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13, 21, 24 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,137,964 in view of Leik et al (Hypertension 2004-previously cited).
The claims of the patent are drawn to a production method of a three-dimensional tissue by forming cell layers interspersed with layers of extracellular matrix (claim 1). The cells can be myocytes (muscle cells) (claim 10).
The patent claims do not specifically include smooth muscle cells as the cell type to be used or that the cells are of a fetal or infant stage. 

Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically elastin. These fibers can stretch up to 1.5 times their length and snap back to their original length when relaxed (page 3 para 46).
One of ordinary skill in the art would have been motivated to use the differentiated human smooth muscle cells of Leik obtained from a fetal/infancy source and a dissociated 100% confluent state in the method of the patent because Leik suggest that there is a need for human smooth muscle cells for experimental studies. Leik also teach that these SMCs are an alternative to donor or commercially available arterial smooth muscle cells and have the advantage of being from a source of tissue, placenta, which is readily available and inexpensive and beneficial for in vitro studies (page 840, Perspectives). One of ordinary skill in the art would have expected the smooth muscle cells of Leik to have the normal elasticity of normal smooth muscle cells 
Therefore the combined teachings of the patent, Leik et al and Sevrain render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Akashi’s method must be using undifferentiated cells because they are layering the cells before culturing them.
This is not found persuasive. Akashi is silent with regard to the differentiation state of the smooth muscle cells that they use. In any event the obviousness rejection is based on the fact that Leik is producing placental smooth muscle cells in a manner that coincides with Applicant’s claimed method and such that one of ordinary skill in the art would be motivated to use them in the method of Akashi due to the advantages listed by Leik above.
Applicant argues that Akashi is limited to artificially formed ECM and does not include any other ECM in their product. 

Applicant argues that the use of the Leik PASM cells would not have predictably resulted in an elastic layered product and point to their specification as evidence that extremely high levels of expression of elastic fibers are required for an elastic property and for it to be self-supporting. Applicant also asserts that the Barros reference provides evidence that PASM cells do not produce sufficient amounts of elastic fibers for the Leik cells to provide elastic properties as required by the claims.
This is not found persuasive. Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically elastin. These fibers can stretch up to 1.5 times their length and snap back to their original length when relaxed (page 3 para 46). Additional elastin added to the tissue structure, as suggested by Akashi ‘540 as desirable, would provide high levels of elastic fibers that would allow this level of elasticity to be increased as well.
In addition, the Barros reference is not deemed persuasive because Barros is evaluating a tissue sample that contains various cell types, and “sometimes smooth muscle cells” (page 210, column 1) while the Leik reference is providing a purified culture of smooth muscle cells that have been grown to 100% confluence and trypsinized as described above. Therefore the observations made by Barros do not relate to the purified culture of SMCs as described by Leik.

This is not found persuasive. Akashi ‘540 teach that an intervening ECM is formed by the combination of a first substance and a second substance (page 2 para 13) wherein the combination can be elastin and polylysine (page 3 para 33, page 10, claims 4 and 19). Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically elastin. These fibers can stretch up to 1.5 times their length and snap back to their original length when relaxed (page 3 para 46).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632